Title: To James Madison from John J. Murray, 15 May 1802
From: Murray, John J.
To: Madison, James


					
						Sir
						New York 15 May 1802
					
					Having made the arrangements refered to in my communication of the 29th. January, I here beg leave to inform you that I have taken passage for myself & family on Board the Ship Fanny Captn. Brain for Greenock, to Sail about the 1st. June. As soon as possible after I reach scotland, I shall proceed to London, where, I expect to remain a few days. Should you sir have any dispatches for Great Britain you will do me particular honor in committing them to my care. with the highest Respect I have the honor to be Sir Your most Ob Hble Servt.
					
						John J Murray
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
